DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shumway 20020146325.
Referring to claim 1, Shumway discloses a rotary pressure exchanger (see fig. 2) comprising a first end cover (34) forming a first aperture ( at 98); a second end cover (36) forming a second aperture (52); and a rotor (11) comprising a first distal end adjacent the first end cover and a second distal end adjacent the second end cover, wherein, the rotor forms a first channel (18) along an axis from the first distal end to the second distal end; the rotor is configured to receive, via the first aperture formed by the first end cover along the axis, a first fluid into the first channel via the first distal end of the rotor  ( see fig 2, at 98 is high pressure inlet) and to receive, via the second aperture formed by the second end cover, a second fluid into the first channel via the second distal end of the rotor ( at 52 is low pressure inlet); a barrier (30) is disposed between the first fluid and the second fluid in the first channel; and the barrier is configured to isolate the first fluid and the second fluid from each other in the first channel while enabling pressure exchange between the first fluid and the second fluid in the first channel (see paragraph 0035).
Referring to claim 2, Shumway discloses wherein: the rotor further forms a second channel (16); the rotary pressure exchanger  is configured to direct the first fluid into the second channel via the first distal end of the rotor and to receive the second fluid into the second channel; a second barrier (28) is disposed between the first fluid and the second fluid in
Referring to claims 3 and 7, Shumway discloses wherein the first channel (18) is an axial channel and the barrier piston (30) is to axially move within the first channel, wherein the barrier piston is driven by the first fluid at a higher pressure to transfer pressure to the second fluid that is at a lower pressure; or the second fluid at the higher pressure to transfer pressure to the first fluid that is at the lower pressure (see paragraph 0035).
Referring to claim 4, Shumway discloses wherein the barrier comprises a piston (30) that isolates the first fluid and the second fluid while enabling pressure transfer forms a fluid seal within the channel that prevents mixing of the first fluid and the second fluid (see paragraph 0037, pistons can engage and seal the bores).  
Referring to claim 5, Shumway discloses wherein the rotary pressure exchanger is configured to rotate ( at 42)  about a central axis of the rotary pressure exchanger, and wherein the first channel (18)  is disposed off-center from the central axis ( located along element 42) of the rotary pressure exchanger.
Referring to claim 6, Shumway discloses a hydraulic energy transfer system comprising: a pressure exchanger comprising a first end cover (34) forming a first aperture (98); and a second end cover (36) forming a second aperture (52), wherein: the pressure exchanger forms a channel (18) along an axis; the pressure exchanger is configured to receive, via the first aperture formed by the first end cover along the axis, a first Application No.: 17/152,612 -3- Attorney Docket No.: 38708.491 (LOO 10CDC) fluid into the channel via a first channel opening and to receive, via the second aperture formed by the second end cover, a second fluid into the channel via a second channel opening and a barrier (30) is disposed between the first fluid and the second fluid in the channel; and the barrier is configured to reduce mixing of the first fluid and the second fluid in the channel while exchanging pressure between the first fluid and the second fluid in the channel (see paragraph 0035).

Claim(s) 6 and 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krogsgard et al. 20110008182 .
Referring to claim 6, Krogsgard discloses a hydraulic energy transfer system comprising: a pressure exchanger comprising a first end cover (6a) forming a first aperture (see fig. 5, at 20a); and a second end cover (6b) forming a second aperture (18b), wherein: the pressure exchanger forms a channel (10) along an axis; the pressure exchanger is configured to receive, via the first aperture formed by the first end cover along the axis, a first Application No.: 17/152,612 -3- Attorney Docket No.: 38708.491 (LOO 10CDC) fluid into the channel via a first channel opening and to receive, via the second aperture formed by the second end cover, a second fluid into the channel via a second channel opening and a barrier (48) is disposed between the first fluid and the second fluid in the channel; and the barrier is configured to reduce mixing of the first fluid and the second fluid in the channel while exchanging pressure between the first fluid and the second fluid in the channel  (see paragraph 0031-32).
Referring to claim 12, Krogsgard discloses a controller configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the pressure exchanger (see paragraph 0035, the controller controls the speed so the proper amount of fluid will flow into the channel).  
Referring to claim 13, Krogsgard discloses a rotor (4) configured to rotate about a central axis of the pressure exchanger, the rotor forming the channel, wherein the first flow rate and the second flow rate are associated with a rotor rotation speed, wherein the rotor rotation speed meets a threshold condition that reduces mixing between the first fluid and the second fluid across the barrier (see paragraph 0035, flow is based on speed and the speed is set to reduce mixing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stover et al. 20090071902 in view of  Shumway 20020146325.
Referring to claim 6, Stover discloses an hydraulic energy transfer system, comprising: an rotary isobaric pressure exchanger (29, see paragraph 0015) configured to exchange pressure between a first fluid and a second fluid. Stover does not disclose the pressure exchanger comprising: a channel formed by the pressure exchanger, wherein the pressures exchanger is configured to direct the first fluid to a first opening of the channel and the second fluid to a second opening of the channel, and a barrier disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel. Shumway teaches a hydraulic energy transfer system comprising: a pressure exchanger comprising a first end cover (34) forming a first aperture (98); and a second end cover (36) forming a second aperture (52), wherein: the pressure exchanger forms a channel (18) along an axis; the pressure exchanger is configured to receive, via the first aperture formed by the first end cover along the axis, a first Application No.: 17/152,612 -3- Attorney Docket No.: 38708.491 (LOO 10CDC) fluid into the channel via a first channel opening and to receive, via the second aperture formed by the second end cover, a second fluid into the channel via a second channel opening and a barrier (30) is disposed between the first fluid and the second fluid in the channel; and the barrier is configured to reduce mixing of the first fluid and the second fluid in the channel while exchanging pressure between the first fluid and the second fluid in the channel (see paragraph 0035).
 As both Stover and Shumway teaches the use of a pressure exchanger, it would be obvious to substitute one  pressure exchanger for another.  Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed because Stover, to have the rotary isobaric pressure exchanger with a channel and a barrier located in the channel as taught by Shumway because it would be obvious to substitute one type of pressure exchanger for another.
Referring to claim 10, Stover discloses a high-pressure pump (77) configured to pump the first fluid, wherein the IPX  is configured to receive the first fluid from the high-pressure pump; and a low-pressure pump (55) configured to pump the second fluid, wherein the IPX  is configured to receive the second fluid from the low-pressure pump.
Referring to claim 11, Stover discloses the IPX (29) is configured to block the flow of the second fluid through the high-pressure pump ( the pressure exchanger system is set up so that the fluid from low pressure pump 55 will not be directed to high pressure pump 77).
Referring to claim 12, Stover discloses a controller (65) configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the IPX (see paragraph 0028, controller controls valves and motors associated with pressure exchanger which will control flow rate).



Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumway 20020146325 in view of Al-Haway 6773226.
Referring to claim 8-9, Shumway does not disclose the barrier is a fluid barrier. Al-Haway teaches a pressure exchanger having a barrier that can be a piston (see fig. 6 at 34) or  a fluid barrier ( fluid interface, see col. 2, lines 48-49) forming an interface between the first fluid and the second fluid and where the fluid barrier  is retained within the channel while exchanging pressure between the first fluid and the second fluid ( the fluid interface at 35 and see col. 2, lines 48-49 remains in the channel).  As both and piston and a fluid barrier are known barriers to separator a first fluid  and a second fluid in a channel in a pressure exchanger then it would be obvious to substitute one type of barrier for another type.  Therefore, it would be obvious to one of ordinary skill in the art to modify he system disclosed by Shumway to have a fluid barrier in view of the teachings of Al-Haway because it would be obvious to substitute one type of barrier for another type.

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Krogsgard et al. 20110008182.
Referring to claims 14, 18, Loree discloses (see fig. 5) a frac system or pumping system comprising :a high-pressure pump (40) configured to pump a first fluid (23) that is substantially proppant free; a low-pressure pump (132) configured to pump a second fluid (136) containing a proppant; and a hydraulic energy transfer system (10) exchanging pressure between the first fluid and the second fluid and to continuously provide a pressurized second fluid to a well during a fracing operation and configured to block a flow of the second fluid through the high-pressure pump. Loree does not disclose the hydraulic energy transfer system is a pressure exchanger. Krogsgard  discloses a  hydraulic energy transfer system, comprising: an pressure exchanger  configured to exchange pressure between a first fluid and a second fluid, comprising: a first end cover (6a) forming a first aperture (see fig. 5, at 20a); and a second end cover (6b) forming a second aperture (18b), a rotor (4) comprising a first distal end adjacent the first end cover and a second distal end adjacent the second end cover, wherein, the rotor forms a first channel (10) along an axis from the first distal end to the second distal end; the rotor is configured to receive, via the first aperture formed by the first end cover along the axis, a first fluid into the first channel via the first distal end of the rotor and to receive, via the second aperture formed by the second end cover, a second fluid into the first channel via the second distal end of the rotor,  and a barrier (48) is disposed between the first fluid and the second fluid in the channel; and the barrier is configured to reduce mixing of the first fluid and the second fluid in the channel while exchanging pressure between the first fluid and the second fluid in the channel  (see paragraph 0031-32). 
Referring to claim 15, Krogsgard discloses rotor further forms a second channel (there are multiple channel 10); the rotary pressure exchanger  is configured to direct the first fluid into the second channel via the first distal end of the rotor and to receive the second fluid into the second channel; a second barrier (48) is disposed between the first fluid and the second fluid in the second channel; and Application No.: 17/152,612 -2- Attorney Docket No.: 38708.491 (LOO10CDC) the second barrier is configured to isolate the first fluid and the second fluid while enabling pressure exchange between the first fluid and the second fluid within the second channel ((see paragraph 0031-32).
Referring to claim 16, Krogsgard teaches a controller configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the IPX (see paragraph 0035, the controller controls the speed so the proper amount of fluid will flow into the channel).  
Referring to claim 17, Krogsgard teaches a rotor (4) configured to rotate about a central axis of the IPX, the rotor forming the channel, wherein the first flow rate and the second flow rate are associated with a rotor rotation speed, wherein the rotor rotation speed meets a threshold condition that reduces mixing between the first fluid and the second fluid across the barrier (see paragraph 0035, flow is based on speed and the speed is set to reduce mixing).

Claim 14-15,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Shumway 20020146325.
Referring to claims 14, 18 and 19, Loree discloses (see fig. 5) a frac system or pumping system comprising :a high-pressure pump (40) configured to pump a first fluid (23) that is substantially proppant free; a low-pressure pump (132) configured to pump a second fluid (136) containing a proppant; and a hydraulic energy transfer system (10) exchanging pressure between the first fluid and the second fluid and to continuously provide a pressurized second fluid to a well during a fracing operation and configured to block a flow of the second fluid through the high-pressure pump. Loree does not disclose the hydraulic energy transfer system is a pressure exchanger. Shumway hydraulic energy transfer system that comprises a  pressure exchanger (see fig. 2) comprising a first end cover (34) forming a first aperture ( at 98); a second end cover (36) forming a second aperture (52); and a rotor (11) comprising a first distal end adjacent the first end cover and a second distal end adjacent the second end cover, wherein, the rotor forms a first channel (18) along an axis from the first distal end to the second distal end; the rotor is configured to receive, via the first aperture formed by the first end cover along the axis, a first fluid into the first channel via the first distal end of the rotor  ( see fig 2, at 98 is high pressure inlet) and to receive, via the second aperture formed by the second end cover, a second fluid into the first channel via the second distal end of the rotor ( at 52 is low pressure inlet); a barrier (30) is disposed between the first fluid and the second fluid in the first channel; and the barrier is configured to isolate the first fluid and the second fluid from each other in the first channel while enabling pressure exchange between the first fluid and the second fluid in the first channel (see paragraph 0035). As both Loree and Shumway teaches the use of a hydraulic energy transfer system, it would be obvious to substitute one hydraulic energy transfer system exchanger for another.  Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed because Loree, to have the pressure exchanger with a channel and a barrier located in the channel as taught by Shumway because it would be obvious to substitute one type of hydraulic energy transfer system for another.
Referring to claim 15, Shumway teaches wherein: the rotor further forms a second channel (16); the rotary pressure exchanger  is configured to direct the first fluid into the second channel via the first distal end of the rotor and to receive the second fluid into the second channel; a second barrier (28) is disposed between the first fluid and the second fluid in the second channel; and Application No.: 17/152,612 -2- Attorney Docket No.: 38708.491 (LOO10CDC) the second barrier is configured to isolate the first fluid and the second fluid while enabling pressure exchange between the first fluid and the second fluid within the second channel (see paragraph 0034).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Shumway 20020146325, as applied to claim 14 and further in view of  Al-Haway 6773226.
Referring to claim 20, Loree, as modified by Shumway,  does not disclose the barrier is a fluid barrier. Al-Haway teaches that a piston or a fluid barrier can be used to separate fluid in a pressure exchanger (col. 2, lines 45-49). As both and piston and a fluid barrier are known barriers to separator a first fluid  and a second fluid in a channel in a pressure exchanger then it would be obvious to substitute one type of barrier for another type.  Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed by Loree, as modified by Shumway to have a fluid barrier in view of the teachings of Al-Haway because it would be obvious to substitute one type of barrier for another type.

Response to Arguments
The amendments to the claims  have overcome the rejection in view of Shumway 20060037907. However, a new grounds of rejection is made in view of  Shumway 20020146325. The rejection is outlined above.
Referring to claim 6 and 14, upon further review, the examiner determined that Krogsgard et al. 20110008182 still discloses first and second covers (6a,6b) with apertures and rotor (4) that a first distal end adjacent the first end cover (6a) and a second distal end adjacent the second end cover (6b).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672